 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10           AMAZON CONTENT SERVICES                           CASE NO. C20-1048 MJP
             LLC, et al.,
11                                                             MINUTE ORDER
                                    Plaintiffs,
12
                      v.
13
             KISS LIBRARY, et al.,
14
                                    Defendants.
15

16
             The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
             The Court has reviewed Plaintiffs’ Status Report. (Dkt. No. 25.) Plaintiffs shall have until
19
     June 4, 2021 to complete and file proof of additional service and file a status report describing
20
     the status of service and the litigation and propose a deadline by which the parties will file a joint
21
     status report.
22
     \\
23
     \\
24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed April 28, 2021.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
